DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claims 1, 8: 
	“acquiring unit” which acquires
	“determining unit” which determinesClaims 2 and 3:
	“calculating unit” which calculates
Claim 6:
 	“measurement unit” which measures
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. As outlined below, no such structure is recited in the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As outlined above, each of claims 1-8 has at least one limitation which has been interpreted under 35 U.S.C. 112(f) in the form of various “units” which are “configured to” perform certain tasks. Neither the claims themselves nor the specification provides sufficient structure for any of these limitations which invoke 35 U.S.C. 112(f). While paragraphs [0070-74] of the specification mention various units, they do not define any structural components which comprise the units. Nor do they give a description of structural components which perform the tasks attributed to the various units. Because neither the specification nor the claims themselves disclose corresponding structure for the material or act that performs the claimed function of the various “units” recited above, claims 1-8 are rejected under 35 U.S.C. 112(a). See MPEP 2181(IV)
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-8 are rejected under 35 U.S.C. 112(b) because they recite the aforementioned limitations which invoke 35 U.S.C. 112(f) and do not disclose corresponding structure which performs
 the recited functions. As outlined above with respect to the 35 U.S.C. 112(a) rejection of these claims,
 neither the claims themselves nor the specification describes such a structure. If there is no disclosure of

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. § 101. The claims are drawn to ineligible patent subject matter, because the claims are directed to a recited judicial exception to patentability (an abstract idea), without claiming something significantly more than the judicial exception itself.
Claims are ineligible for patent protection if they are drawn to subject matter which is not within one of the four statutory categories, or, if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself. Alice Corp. v. CLS Bank Int'l, 375 U.S. ___ (2014).  Accordingly, claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea). In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. Claims which integrate the exception into a practical application of that exception are directed to patent eligible 
Regarding independent claims 1, 8, and 9 the claims are directed to one of the four statutory categories (a machine, a machine, and a process, respectively). The claimed invention of independent claims 1, 8, and 9 is directed to a judicial exception to patentability, an abstract idea. The claims include limitations which recite elements which can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by the 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019:
Mathematical Concepts: mathematical relationships, mathematical formulas or equations, and mathematical calculations;
Certain methods of organizing human activity: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 
Mental processes: concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Claims 1, 8, and 9, as a whole, recite the following limitations:
. . .determines the occurrence of an unauthorized use on the basis of the output amount per measurement time unit in the assessment period of the target equipment indicated by the actual operation data and the purchase amount of a fuel in the assessment period of the target equipment indicated by the billing data; (claims 1, 8, and 9; the broadest reasonable interpretation of this limitation recites mental processes since a human could determine an unauthorized use based on a comparison of these pieces of data; alternatively, the broadest reasonable interpretation of this limitation recites mathematical concepts since it is so broad as to encompass a mere subtraction of one value from another, or the determination of an inequality; finally the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity since commercial energy entities would perform this step to audit outputs vs. purchased resources)
Moving forward, the above recited abstract idea is not integrated into a practical application. 
The added limitations do not represent an integration of the abstract idea into a practical application because:
the claims represent mere instructions to implement an abstract idea on a computer, and merely use a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
the claims merely add insignificant extra-solution activity to the judicial exception (activity which can be characterized as incidental to the primary purpose or product that is merely a nominal or tangential addition to the claim). See MPEP 2106.05(g) and/or
the claims represent mere general linking of the use of the judicial exception to a particular technological environment or field of use. See MPEP 2016.05(h)
 Beyond those limitations which recite the abstract idea, the following limitations are added:
an acquiring unit which implemented at least by a hardware including a processor (claims 1, 8; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
a determining unit which implemented at least by the hardware (claims 1, 8; the broadest reasonable interpretation of this limitation represents mere instructions to implement the 
an output unit (claims 1, 8; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use) 
. . . acquires actual operation data including a value indicative of an output amount, which is an observable amount correlated to the consumption of a fuel of target equipment and which is an observable amount per measurement time unit in at least an assessment period, and billing data including a value indicative of a purchase amount, which is the amount of a purchased fuel to be supplied to the target equipment during the assessment period; (claims 1, 8, and 9; the broadest reasonable interpretation of this limitation represents the mere addition of insignificant extra-solution activity in the form of pre-solution data gathering)
. . .outputs a determination result (claims 1, 8, and 9; the broadest reasonable interpretation of this limitation represents the mere addition of insignificant extra-solution activity in the form of post-solution data output)
The claims, as a whole, are directed to the abstract idea(s) which they recite. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS 
Turning to the final prong of the test (Step 2B), independent claims 1, 8, and 9 do not include additional elements that are sufficient to amount to significantly more than the judicial exception, because there are no meaningful limitations which transform the exception into a patent eligible application. The following limitations have been characterized above as extra-solution activity:
. . . acquires actual operation data including a value indicative of an output amount, which is an observable amount correlated to the consumption of a fuel of target equipment and which is an observable amount per measurement time unit in at least an assessment period, and billing data including a value indicative of a purchase amount, which is the amount of a purchased fuel to be supplied to the target equipment during the assessment period; (claims 1, 8, and 9; the broadest reasonable interpretation of this limitation represents the court-recognized well-understood routine and conventional computer function of transmitting and receiving information over a network)
. . .outputs a determination result (claims 1, 8, and 9; the broadest reasonable interpretation of this limitation represents the court-recognized well-understood routine and conventional computer function of transmitting and receiving information over a network)
As outlined above, the claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). 
Furthermore, no specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Besides performing the abstract idea itself, the generic computer components only serve to perform the court-recognized well-understood computer functions of receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory. See MPEP 2106.05(d). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.  The specification details any combination of a generic computer system program to perform the method.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation and because the Alice decision noted that generic structures that merely apply the abstract ideas are not significantly more than the abstract ideas.  Therefore, independent claims 1, 8, and 9 are rejected under 35 U.S.C. §101 as being directed to ineligible subject matter.
Claims 2-7, recite the same abstract idea as their respective independent claims.
The following additional features are added in the dependent claims:
Claim 2:
a calculating unit which implemented by at least the hardware and which calculates the consumption amount of a fuel in the assessment period of the target equipment on the basis of an output amount per measurement time unit in an assessment period of the target equipment indicated by the actual operation data, and one fuel consumption rate selected from among fuel consumption rates prepared in advance which are associated with an output amount per time unit of the target equipment and which are associated with the values of two or more output amounts,
wherein the determining unit determines the occurrence of an unauthorized use by comparing the purchase amount of the fuel in the assessment period of the target equipment and the consumption amount of the fuel in the assessment period of the target equipment.
Regarding the calculate step, this step recites mathematical concepts, since it recites a mathematical calculation. Alternatively, this limitation recite mental processes since it is so broad as to encompass a mental estimation of such. Regarding the determining step, this limitation recites mental processes since a human using their mind and simple observation, evaluation and judgment could make this determination. Regarding the use of a “unit,” as outlined above, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Nothing further is added. Therefore, the claim is directed to the abstract idea which it recites without adding significantly more.
Claim 3:
 a calculating unit which implemented by at least the hardware and which calculates the consumption amount of a fuel in the assessment period of the target equipment on the basis of the output amount per measurement time unit in the assessment period of the target equipment indicated by the actual operation data, and an actual fuel consumption amount with respect to an actual output amount per measurement time unit of the target equipment or equipment considered to have operating conditions that are similar to or the same as those of the target equipment, the actual output amount being prepared in advance and having been measured in a condition with no injustice,
wherein the determining unit determines the occurrence of unauthorized use by comparing a fuel purchase amount in the assessment period of the target equipment and a fuel consumption amount in the assessment period of the target equipment.
 Regarding the calculate step, this step recites mathematical concepts, since it recites a mathematical calculation. Alternatively, this limitation recite mental processes since it is so broad as to 
Claim 4:
wherein the determining unit determines that an unauthorized use has occurred in the case where a difference between a purchase amount and a consumption amount of a fuel in two or more different assessment periods continuously or cumulatively exceeds an error range by a predetermined number of times or more.
The broadest reasonable interpretation of this limitation recites mental processes since a human could determine an unauthorized use based on a comparison of these pieces of data; alternatively, the broadest reasonable interpretation of this limitation recites mathematical concepts since it is so broad as to encompass a mere subtraction of one value from another, or the determination of an inequality; finally the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity since commercial energy entities would perform this step to audit outputs vs. purchased resources. Regarding the use of a “unit,” as outlined above, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Nothing further is added. Therefore, the claim is directed to the abstract idea which it recites without adding significantly more.
 Claim 5:
 wherein the determining unit determines the occurrence of the unauthorized use of a fuel in one of pieces of equipment considered to have similar or the same operating conditions by comparing a purchase amount and a consumption amount of a fuel or the difference between the purchase amount and the consumption amount in an assessment period among the pieces of equipment.
The broadest reasonable interpretation of this limitation recites mental processes since a human could determine an unauthorized use based on a comparison of these pieces of data; alternatively, the broadest reasonable interpretation of this limitation recites mathematical concepts since it is so broad as to encompass a mere subtraction of one value from another, or the determination of an inequality; finally the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity since commercial energy entities would perform this step to audit outputs vs. purchased resources. Regarding the use of a “unit,” as outlined above, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Nothing further is added. Therefore, the claim is directed to the abstract idea which it recites without adding significantly more.
 Claim 6:
a measurement unit which implemented by at least by the hardware and which is installed in or connected to the target equipment, and which measures a value indicating an output amount, which is an observable amount correlated to the fuel consumption of the target equipment and which is an observable amount per measurement time unit in at least an assessment period.
Regarding the actual measurement (to the extent that such is even recited), this limitation recites insignificant extra-solution activity in the form of pre-solution data gathering, the broadest reasonable interpretation of which comprises the court-recognized well-understood routine and conventional 
 Claim 7:
wherein the target equipment is a generator, and the output amount is the amount of generated power.
This limitation merely alters the field of use of the abstract idea, and therefore is still directed to the abstract ideas which it recites without adding significantly more thereto. Nothing further is added. Therefore, the claim is directed to the abstract idea which it recites without adding significantly more.
The above limitations do not represent a practical application of the recited abstract idea. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).   Therefore, because the claims recite a judicial exception (an abstract idea) and do not integrate the judicial exception into a practical application, the claims are also directed to the judicial exception.
Furthermore, the added limitations do not direct the claim to significantly more than the abstract idea. No specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Accordingly, none of the dependent 
Please see MPEP §2106.05(d)(II) for a discussion of elements that the Courts have recognized as well-understood, routine, conventional, activity in particular fields.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance issued October 17, 2019 which can be found at: https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf
Please see the Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. V. CLS Bank International, et. al. 573 U.S. ___ (2014) (found at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and the USPTO guidance materials regarding §101 analysis at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/2014-interim-guidance-subject-matter-eligibility-0, which includes the Federal Register guidance and notice, a quick reference sheet, and the training slides. See also MPEP §2106. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yelin et al. (U.S. PG Pub. No. 20120323499; hereinafter "Yelin") in view of Fansler et al. (U.S. PG Pub. No. 20120209579; hereinafter "Fansler").
As per claim 1, Yelin teaches:
A monitoring system comprising:
Yelin teaches a system and method for monitoring a power generation system. (Yelin: abstract)
an acquiring unit which implemented at least by a hardware including a processor and which acquires actual operation data including a value indicative of an output amount, which is an observable amount correlated to the consumption of a fuel of target equipment and which is an observable amount per measurement time unit in at least an assessment period, and billing data including a value indicative of a purchase amount, which is the amount of a purchased fuel to be supplied to the target equipment during the assessment period;
 Yelin teaches a processing device which has one or more software modules or computing units for performing the functions of the system. (Yelin: paragraph [0032-40]) Yelin further teaches that the system may acquire operational data indicating the amount of fuel consumed during a given time period. 
With respect to the following limitation:
a determining unit which implemented at least by the hardware and which determines the occurrence of an unauthorized use on the basis of the output amount per measurement time unit in the assessment period of the target equipment indicated by the actual operation data and the purchase amount of a fuel in the assessment period of the target equipment indicated by the billing data;
 Yelin teaches a processing device which has one or more software modules or computing units for performing the functions of the system. (Yelin: paragraph [0032-40]) Yelin further teaches that the system may acquire operational data indicating the amount of fuel consumed during a given time period. (Yelin: paragraph [0032, 37]) Yelin further teaches that the system may collect information regarding the amount of fuel purchased during the time period. (Yelin: paragraph [0052]) Yelin further teaches that the consumption amount may be compared to the billing information do determine whether fuel has been stolen. Id.
To be thorough, and to the extent that Yelin does not explicitly teach this element, Fansler teaches this element. Fansler teaches, in the context of determining fuel theft, that an output amount corresponding to an amount of fuel consumed may be compared to a fuel purchase amount in order to determine whether fuel has been stolen. (Fansler: paragraph [0024, 81]) Fansler teaches combining the above elements with the teachings of Yelin for the benefit of providing the ability to reduce or eliminate operational costs associated with a variety of transportation-related considerations including, but not limited to, the performance of drivers, performance of equipment, misaligned fuel surcharges, fuel theft, missing fuel, unreported fuel purchases, state miles, etc. Id. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Fansler with the teachings of Yelin to achieve the aforementioned benefits. "
Yelin in view of Fansler further teaches:
 and an output unit which outputs a determination result.
 Yelin teaches a processing device which has one or more software modules or computing units for performing the functions of the system. (Yelin: paragraph [0032-40]) Yelin further teaches that the system may acquire operational data indicating the amount of fuel consumed during a given time period. (Yelin: paragraph [0032, 37]) Yelin further teaches that the system may collect information regarding the amount of fuel purchased during the time period and an output alarm may be triggered thereby. (Yelin: paragraph [0052])
As per claim 2, Yelin in view of Fansler teaches all of the limitations of claim 1, as outlined above, and further teaches:
a calculating unit which implemented by at least the hardware and which calculates the consumption amount of a fuel in the assessment period of the target equipment on the basis of an output amount per measurement time unit in an assessment period of the target equipment indicated by the actual operation data, and one fuel consumption rate selected from among fuel consumption rates prepared in advance which are associated with an output amount per time unit of the target equipment and which are associated with the values of two or more output amounts,
 Yelin teaches a processing device which has one or more software modules or computing units for performing the functions of the system. (Yelin: paragraph [0032-40]) Yelin further teaches that the system may acquire operational data indicating the amount of fuel consumed during a given time period. (Yelin: paragraph [0032, 37]) Yelin further teaches that the system may collect information regarding the amount of fuel purchased during the time period. (Yelin: paragraph [0052]) Fansler teaches, in the context of determining fuel theft, that an output amount corresponding to an amount of fuel consumed may be compared to a fuel purchase amount in order to determine whether fuel has been stolen. (Fansler: paragraph [0024, 81], see also Fansler: paragraph [0071-75] outlining multiple output rates prepared in advance and used to determine the amount of fuel consumed (mpgs)). The motivation to combine Fansler persists.
wherein the determining unit determines the occurrence of an unauthorized use by comparing the purchase amount of the fuel in the assessment period of the target equipment and the consumption amount of the fuel in the assessment period of the target equipment.
Yelin teaches a processing device which has one or more software modules or computing units for performing the functions of the system. (Yelin: paragraph [0032-40]) Yelin further teaches that the system may acquire operational data indicating the amount of fuel consumed during a given time period. (Yelin: paragraph [0032, 37]) Yelin further teaches that the system may collect information regarding the amount of fuel purchased during the time period. (Yelin: paragraph [0052]) Fansler teaches, in the context of determining fuel theft, that an output amount corresponding to an amount of fuel consumed may be compared to a fuel purchase amount in order to determine whether fuel has been stolen. (Fansler: paragraph [0024, 81], see also Fansler: paragraph [0071-75] outlining multiple output rates prepared in advance and used to determine the amount of fuel consumed (mpgs)). The motivation to combine Fansler persists.
As per claim 3, Yelin in view of Fansler teaches all of the limitations of claim 1, as outlined above, and further teaches:
a calculating unit which implemented by at least the hardware and which calculates the consumption amount of a fuel in the assessment period of the target equipment on the basis of the output amount per measurement time unit in the assessment period of the target equipment indicated by the actual operation data, and an actual fuel consumption amount with respect to an actual output amount per measurement time unit of the target equipment or equipment considered to have operating conditions that are similar to or the same as those of the target equipment, the actual output amount being prepared in advance and having been measured in a condition with no injustice,
 Yelin teaches a processing device which has one or more software modules or computing units for performing the functions of the system. (Yelin: paragraph [0032-40]) Yelin further teaches that the 
wherein the determining unit determines the occurrence of unauthorized use by comparing a fuel purchase amount in the assessment period of the target equipment and a fuel consumption amount in the assessment period of the target equipment.
Yelin teaches a processing device which has one or more software modules or computing units for performing the functions of the system. (Yelin: paragraph [0032-40]) Yelin further teaches that the system may acquire operational data indicating the amount of fuel consumed during a given time period. (Yelin: paragraph [0032, 37]) Yelin further teaches that the system may collect information regarding the amount of fuel purchased during the time period. (Yelin: paragraph [0052]) Fansler teaches, in the context of determining fuel theft, that an output amount corresponding to an amount of fuel consumed may be compared to a fuel purchase amount in order to determine whether fuel has been stolen. (Fansler: paragraph [0024, 81], see also Fansler: paragraph [0071-75] outlining calculating output amounts (mpgs) in advance with no injustice). The motivation to combine Fansler persists.
As per claim 4, Yelin in view of Fansler teaches all of the limitations of claim 2, as outlined above, and further teaches:
wherein the determining unit determines that an unauthorized use has occurred in the case where a difference between a purchase amount and a consumption amount of a fuel in two or more different assessment periods continuously or cumulatively exceeds an error range by a predetermined number of times or more.
 Yelin further teaches a predetermined difference which may trigger the alarm. (Yelin: paragraph [0052]) Fansler also teaches predetermined differences in two successive periods (Fansler: paragraph [0081] outlining a difference in a first fill up period which does not trigger an alarm, but an alarm being triggered in a second period) The motivation to combine Fansler persists.
As per claim 5, Yelin in view of Fansler teaches all of the limitations of claim 2, as outlined above, and further teaches:
wherein the determining unit determines the occurrence of the unauthorized use of a fuel in one of pieces of equipment considered to have similar or the same operating conditions by comparing a purchase amount and a consumption amount of a fuel or the difference between the purchase amount and the consumption amount in an assessment period among the pieces of equipment.
 Fansler teaches the collection of baseline output data (mpg) data and the use of a model based on such data in similar or the same predictions in determining whether theft has occurred. (Fansler: paragraph [0062, 68, 71-74, 81]) The motivation to combine Fansler persists.
As per claim 6, Yelin in view of Fansler teaches all of the limitations of claim 1, as outlined above, and further teaches:
a measurement unit which implemented by at least by the hardware and which is installed in or connected to the target equipment, and which measures a value indicating an output amount, which is an observable amount correlated to the fuel consumption of the target equipment and which is an observable amount per measurement time unit in at least an assessment period.
 Yelin teaches a fuel level sensor and flow rate sensor each of which measures data indicative of an output amount. (Yelin: paragraph [0028-30, 32])
As per claim 7, Yelin in view of Fansler teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the target equipment is a generator, and the output amount is the amount of generated power.
 Yelin teaches that the value (fuel consumption) may be indicative of an amount of generated power by a generator. (Yelin: paragraph [0052])
As per claim 8, Yelin in view of Fansler teaches the limitations of this claim which are substantially identical to those of claim 1, as outlined above, and further teaches:
An unauthorized use determination device, comprising:
Yelin teaches a system and method for monitoring a power generation system. (Yelin: abstract) Yelin teaches a processing device which has one or more software modules or computing units for performing the functions of the system. (Yelin: paragraph [0032-40])
As per claim 9, Yelin in view of Fansler teaches the limitations of this claim which are substantially identical to those of claim 1, as outlined above, and further teaches:
A monitoring method comprising: 
Yelin teaches a system and method for monitoring a power generation system. (Yelin: abstract) Yelin teaches a processing device which has one or more software modules or computing units for performing the functions of the system. (Yelin: paragraph [0032-40])
by an information processing device...
Yelin teaches a system and method for monitoring a power generation system. (Yelin: abstract) Yelin teaches a processing device which has one or more software modules or computing units for performing the functions of the system. (Yelin: paragraph [0032-40])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624.  The examiner can normally be reached on Mon.-Fri. 6 a.m. - 4:45 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMETT K. WALSH/Primary Examiner, Art Unit 3628